Mr. Presiding Justice F. A. Smith delivered the opinion of the court. 6. Master and servant, § 833*—when permitting proof that defendant removed appliance subsequent to accident harmless. Permitting plaintiff to prove that the defendant removed the projecting set screw after the accident to the plaintiff, held not reversible error. 7. Master and servant, § 833*—when questions ashed by court concerning appliances, not reversible error. Action of trial court in asking a witness whether or not it was necessary that a set screw by which plaintiff was injured extend beyond the periphery of the safety collar in order to firmly attach the collar to the shaft, held not reversible error. 8. Master and servant, § 833*—when permitting witness to answer questions as to appliances harmless. Permitting a witness to answer a question whether there were other safety collars in the building like the one which caused the injury, held' not reversible error where the purpose of the question was to show the witness’ knowledge as to the use of safety collars. Mr. Justice Clark took no part in the consideration of this case.